       Case 4:21-cv-00034-SWW Document 6 Filed 02/24/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

ANTHONY B. WILLIAMSON                                            PLAINTIFF
ADC #109343

vs.                        NO. 4:21CV00034 SWW

ARKANSAS STATE CRIME                                        DEFENDANTS
LABORATORY, et al.

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

      IT IS SO ORDERED, this 24th day of February, 2021.

                                    /s/Susan Webber Wright
                                    UNITED STATES DISTRICT JUDGE
